DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015075639A patent publication by Yokogawa et al. in view of U.S. PGPub 2001/0019122 by Mayr et al.
Regarding claim 12, Yokogawa teaches an optical fiber protective unit, comprising: a reticulated tube (traction net 8, which, when pulled, tightens around an optical fiber cable 1) having openings that are reticulately formed , wherein the reticulated tube is configured to accommodate a plurality of optical fibers inserted through the reticulated tube (a plurality of optical fiber ribbons 5 inside an end 3 of the optical fiber cable are inserted into the traction net 8); a tubular member (jacket 6 of the cable 1) disposed inside the reticulated tube, wherein the tubular member is configured to accommodate the plurality of optical fibers inserted through the tubular member (as illustrated in Fig. 2); and a cylindrical member (protective tube 4) attached to an end part of the reticulated tube (traction string 9 may be fixed to the protective tube 4 on one end and tied to the traction net 8 on the other end), wherein the cylindrical member (the protective tube 4) has an inner diameter that is larger than an outer diameter of the tubular member (the jacket 6, as illustrated in Fig. 3).
Yokogawa does not teach the cylindrical member (protective tube 4) is directly attached to the reticulated tube (traction net 8). Mayr also teaches an apparatus for drawing a light waveguide cable (6) through a cable channel comprising a cable drum (4), a receptacle device 12, on which a supply 14 of tensile yarn hose 16 (equivalent to the traction net in Yokogawa) is stored, provided between the cable drum 4 and the cable channel 8, wherein a cable cap (20) connects the yarn hose and the cable to one another.  It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Yokogawa’s invention by using the protective tube to directly connect the cable and the traction net as suggested by Mayr’s cable cap, instead of deploying a separate traction string 9 while the cable is pulled, so that “the yarn skin fulfills its purpose when the cable is drawn in and does not slip off from the cable”. (Mayr, [0015])
Regarding claim 14, Yokogawa the cylindrical member includes a hollow cylindrical part (the tube 4) and a protrusion part (a cover 4a), and the protrusion part protrudes outward from an outer periphery of the hollow cylindrical part (as illustrated in Figs. 1, 3).
Regarding claim 18, the cylindrical member is attached to both ends of the reticulated tube (via jacket 6 or string 9, since direct contact is not required by the claim language).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa and Mayr as applied to claim 12 above, and further in view of JP07281037A (the ‘037 publication).  Yokogawa teaches the optical fiber protective unit as stated above using the reticulated tube/traction net 8. Yokogawa does not specify whether the traction net is folded in its longitudinal direction before the end of the cable is inserted into the net.  The ‘037 publication also teaches a using a tubular net with optical fiber cables, where a folded, shorter tubular net 61 is used to cover the fiber optic element group 1 first before it is extended to its useable length.  Since both inventions are drawn to a common technical problem of inserting optical fiber elements into tubular nets, one of ordinary skill in the art would have considered them analogous prior art and further found it obvious to fold the tubular net first into a shorter length, which would make it quicker and easier for a user to insert the optical fiber elements inside, as suggested by the ‘037 publication.
Allowable Subject Matter
Claims 19, 20 are allowed.  Prior art of record fails to teach or suggest a method of manufacturing an optical fiber unit including steps of inserting a plurality of optical fibers through the inside of the folded reticulated tube by inserting the optical fibers into a tubular member and extending a folded reticulated tube in the longitudinal direction by pulling out a cylindrical member from the tubular member, when considered in view of the rest of the limitations of the claims, since the plurality of fibers are already placed in the tubular member Yokogawa’s invention during the cable’s manufacturing process and cannot be done at the same time as inserting the fiber into the reticulated tube.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to further teach or suggest the end part of the reticulated tube is hooked on the protrusion part, or the protrusion part fits into a groove of an external member, and the end part of the reticulated tube is fixed to the external member by inserting the protrusion part into the groove, when considered in view of the rest of the limitations of the base claim.  Yokogawa teaches features of claim 14 but the structure of Yokogawa’s invention is substantially different (the net is fastened to the cylindrical member via the string) that one of ordinary skill in the art would not have found it obvious or reasonable to make the modification to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP4515435 discloses a cable having an outer tube and a high strength braided yarn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883